NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARCIA WILSON,                                  No. 17-16264

                Plaintiff-Appellant,            D.C. No. 1:15-cv-00418-BMK

 v.
                                                MEMORANDUM*
STATE OF HAWAII; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Hawaii
                  Barry M. Kurren, Magistrate Judge, Presiding**

                           Submitted January 16, 2018***

Before:      REINHARDT, TROTT, and HURWITZ, Circuit Judges.

      Marcia Wilson appeals pro se from the district court’s summary judgment in

her employment action alleging violations of Title VII. We have jurisdiction under

28 U.S.C. § 1291. We review de novo. Bradley v. Harcourt, Brace & Co., 104

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 267, 269 (9th Cir. 1996). We affirm.

      The district court properly granted summary judgment on Wilson’s Title VII

retaliation claim related to her suspension in October 2012 because Wilson failed

to raise a genuine dispute of material fact as to whether there was a causal

connection between any alleged protected activity and the alleged adverse

employment action. See Bergene v. Salt River Project Agric. Improvement &

Power Dist., 272 F.3d 1136, 1140-41 (9th Cir. 2001) (setting forth prima facie case

of retaliation under Title VII).

      The district court properly granted summary judgment on Wilson’s Title VII

retaliation claim related to the termination of her employment because Wilson

failed to raise a genuine dispute of material fact as to whether defendants’

legitimate, non-discriminatory reasons for their actions were pretextual. See id.

(explaining application of burden-shifting to Title VII retaliation claims); Bradley,
104 F.3d at 270 (to avoid summary judgment, a plaintiff must “produce specific,

substantial evidence of pretext” (citation and internal quotation marks omitted)).

      The district court properly granted summary judgment on Wilson’s Title VII

discrimination claim related to the termination of her employment because Wilson

failed to raise a genuine dispute of material fact as to whether similarly situated

                                           2                                    17-16264
employees not of her protected class were treated more favorably. See Bergene,
272 F.3d at 1140 (elements of prima facie case of discrimination under Title VII).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         3                                  17-16264